PD-0681-15
                                                            COURT OF CRIMINAL APPEALS
                                                                             AUSTIN, TEXAS
                                                            Transmitted 10/6/2015 3:38:13 PM
October 7, 2015
                                                              Accepted 10/6/2015 3:50:23 PM
                      CAUSE NUMBER: PD-0681-15                                ABEL ACOSTA
                                                                                      CLERK

                  TO THE COURT OF CRIMINAL APPEALS

                       OF THE STATE OF TEXAS


DAVID LEE CLEMENT, JR.,                                          Appellant

v.

THE STATE OF TEXAS,                                               Appellee


                  ENTRY OF APPEARANCE AS COUNSEL

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW RAY NAPOLITAN, Attorney at Law, and advises

 the Court that he will remain as attorney of record for Appellant, David

 Lee Clement, Jr., and enters this appearance as counsel in the above

 styled and numbered cause.

                                  Respectfully submitted,

                                  /s/ Ray Napolitan
                                  RAY NAPOLITAN, Attorney at Law
                                  State Bar Number 24076583

                                  THE LAW OFFICE OF JIM SHAW
                                  916 W. Belknap Street
                                  Fort Worth, Texas 76102
                                  817-877-0401 Fax 817-877-0404
                                  Attorneys for the Appellant
                                  ray@jimshawlaw.com